Title: To Thomas Jefferson from DeBures Freres, 16 July 1824
From: Freres, DeBures
To: Jefferson, Thomas


                            Monsieur
                            
                                Paris
                                ce 16 juillet 1824
                            
                        Nous avons l’honneur de vous prevenir que nous vous avons expedié le 6 de ce mois, une petite caisse qui contient presque tous les livres de votre demande, nous vous en mettons de l’autre coté la facture.  la caisse est adressée au havre a M. g. Beasly, Consul des Etats unis, a qui nous l’avons bien recommandée.Outre la caisse, vous recevrez, Monsieur, un petit Ballot couvert en toile cirée, qui contient trois volumes de la Bibliotheque des moralistes francais, qui terminent le Montaigne.  on avait oublié de mettre ces trois volumes dans la caisse heureusement nous nous en sommes souvenus avant le Depart, de sorte que ce petit Ballot l’accompagne.Vous verrez, Monsieur, que la facture de notre envoi excede ce que nous vous redevions de 20 fr. 10c  Mais pour ne point laisser de compte en arriere, notre commissionnaire de Roulage ici, nous a remboursé ces 20 fr. 10c de sorte que nous sommes reciproquement quittes, m  Beasly Vous comptera cette somme dans les frais que vous aurez a rembourser au Capitaine.Nous n’avons pas pu avoir in 8o L’ouvrage du Bory de St. Vincent il n’existe qu’in 4o.M. Warden, Ancien Consul general des etats unis a paris, nous a remis 23 Volumes que nous avons remis dans votre Caisse, il vous en aura, Monsieur, surement prevenu.Nous nous flattons, Monsieur, que quoique nos Comptes soient terminés, toutes relations entre Vous et nous ne le sont pas, et que vous aurez encore besoin quelquefois de livres de notre pays.Une Lettre de notre Correspondant d’allemagne du 9 juin dernier, nous annonce qu’enfin on va publier les tomes 1 et 2 du Dion Cassius de Sturz, nous vous en parlons, Monsieur, pour que vous voyiez combien ce Livre a été annoncé longtemps d’avance.l’ouvrage de Rayneval institutions,  est tout a fait epuisé, et nous n’avons pas trouvé ici le Volume ad taciti annales Supplementa.Nous avons l’honneur d’etre, Monsieur, Vos tres humbles et tres obeissants Serviteurs.
                            de Bure freresLibraires du Roi et de la Bibliotheque du Roi Editors’ Translation
                            Sir
                            
                                Paris
                                July 16, 1824
                        We have the honor to let you know that we have shipped on the 6th of this month a small box that contains almost all the books you had ordered, we are putting the bill on the other side.  the box is addressed, in Le Havre, to Mr. g. Beasly, Consul of the United States, to whom we have strongly recommended it.Besides the box, you will receive, Sir, a small Package wrapped in oil cloth, which contains three volumes of the Library of the French Moralists, which complete the Montaigne.  we had forgotten to put these three volumes in the box, but luckily we remembered them before the box was sent, and so this little package accompanies it.You will see, Sir, that the bill exceeds what we owed you out by 20 fr. 10 c.  But in order not to leave accounts unsettled, our delivery man from Roulage here has reimbursed us these 20 fr. 10 c.  so that we are now even, Mr. Beasly will take into account this sum in the expenses you will have to reimburse to the Captain.We were not able to get in 8o the book by Bory de St. Vincent; it exists only in 4o.Mr. Warden, Former Consul general of the united states in paris, handed over to us 23 Volumes that we have put in your Box; undoubtedly, Sir, he will have told you about this.We flatter ourselves, Sir, that although our Accounts are settled, rapports between us have not ended, and that sometimes you will still need some books from our country.Thanks to a Letter from our Collaborator in Germany, dated June 9th we found  out that tomes 1 and 2 of the dion Cassius by Sturz will finally be published, we are telling you about it, Sir, so that you see how much ahead of time this book has been announced.the book by Reyneval, institutions , is completely sold out, and we did not find here the Volume ad taciti annals Supplementa.We have the honor to be, Sir, Your very humble and very obedient Servants.
                            de Bure freresBooksellers of the King and of the King’s Library